DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 05/21/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1, 4-12 and 14-16
Withdrawn claims: 13
Previously cancelled claims: 2 and 3
Newly cancelled claims: 6
Amended claims: 1, 7-12 and 14-16
New claims: None
Claims currently under consideration: 1, 4, 5, 7-12 and 14-16
Currently rejected claims: 1, 4, 5, 7-12 and 14-16
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 8, 10, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pascual et al. (U.S. 2013/0122152 A1) in view of Ummadi et al. (U.S. 2013/0129899 A1).
Regarding claim 1, Pascual et al. discloses a ready-to-drink beverage comprising a dairy component, a flavor component that is a cocoa component, and a stabilizing system ([0024]) comprising (i) a first stabilizing component comprising microcrystalline cellulose (MCC) and carboxymethyl-cellulose (CMC) in an amount of about 0.03-1% by weight ([0027]) and 0.005-
Pascual et al. does not disclose the starch as being a modified starch.
However, Ummadi et al. discloses that chemically-modified starches are conventionally used in the beverage art as stabilizers ([0078], [0045]).
It would have been obvious to one having ordinary skill in the art to incorporate a modified starch as taught in Ummadi et al. into the beverage of Pascual et al. While Pascual et al. teaches various sources of starch, the reference provides little additional instruction regarding suitable types of starch, beyond indicating that the starch is intended to maintain good suspension stability, avoid syneresis during storage and improve mouthfeel ([0038]). A skilled practitioner would thus be motivated to consult Ummadi et al. for additional teaching regarding suitable starches. Since Ummadi et al. teaches that chemically-modified starches are used in the art as stabilizers ([0078]) and Pascual et al. indicates a preference for starches that maintain stability ([0038]), the incorporation of a modified starch into the beverage of Pascual et al. would be obvious to a skilled practitioner.
Though Ummadi et al. indicates chemically-modified starches “are also preferably avoided” ([0078]), such a preference is only in the interest of excluding ingredients that would not be considered natural ingredients ([0075]-[0079]). The reference plainly states that modified starches are used in the art as stabilizers ([0078]) and also indicates that beverages of the invention “may comprise any other suitable ingredients known in the art for producing a beverage, such as…stabilizers” ([0045]). Ummadi et al. thus cannot be said to teach away from modified starches as stabilizers in beverage products.
As for claim 5, Pascual et al. teaches that the weight ratio of cellulose to carrageenan ranges from about 40:1 to 2:1 (specifically, about 1:0.01 to about 1:30) ([0010]). Pascual et al. also teaches that the starch may be present in an amount of about 0.05-5% by weight ([0038]) and that the gum (i.e., carrageenan) may be present in an amount of about 0.01-0.9% by weight (0011]). Such ranges overlap the claimed range of ratios of starch to carrageenan of about 3.3:1 to about 150:1, which renders the claimed range obvious.
As for claim 8, Pascual et al. discloses the starch may be present in an amount of about 0.05-5% by weight ([0038]), which anticipates the claimed range of 0.05-0.75 wt.% of the beverage.
As for claim 10, Pascual et al. discloses the beverage as comprising added sugar in an amount up to about 4.5 wt.% of the beverage (specifically, about 0.001-6wt.%) ([0033]-[0034]).
As for claim 12, Ummadi et al. discloses modified starch as being hydroxypropyl starch ([0078]).
Regarding claim 14, Pascual et al. discloses a ready-to-drink aseptic beverage comprising a dairy component, a flavor component that is a cocoa component, a stabilizing system ([0024]) comprising (i) a first stabilizing component comprising microcrystalline cellulose (MCC) and 
Pascual et al. does not disclose the starch as being a modified starch.
However, Ummadi et al. discloses that chemically-modified starches are conventionally used in the beverage art as stabilizers ([0078], [0045]).
It would have been obvious to one having ordinary skill in the art to incorporate a modified starch as taught in Ummadi et al. into the beverage of Pascual et al. While Pascual et al. teaches various sources of starch, the reference provides little additional instruction regarding suitable types of starch, beyond indicating that the starch is intended to maintain good suspension stability, avoid syneresis during storage and improve mouthfeel ([0038]). A skilled practitioner would thus be motivated to consult Ummadi et al. for additional teaching regarding suitable starches. Since Ummadi et al. teaches that chemically-modified starches are used in the art as stabilizers ([0078]) and Pascual et al. indicates a preference for starches that maintain 
Though Ummadi et al. indicates chemically-modified starches “are also preferably avoided” ([0078]), such a preference is only in the interest of excluding ingredients that would not be considered natural ingredients ([0075]-[0079]). The reference plainly states that modified starches are used in the art as stabilizers ([0078]) and also indicates that beverages of the invention “may comprise any other suitable ingredients known in the art for producing a beverage, such as…stabilizers” ([0045]). Ummadi et al. thus cannot be said to teach away from modified starches as stabilizers in beverage products.
As for claims 15 and 16, Pascual et al. discloses the beverage as being stabilized with the cellulose components, carrageenan, and an emulsifier ([0024]). However, the emulsifier may be simply casein ([0032]), which is a dairy protein that is characterized as Pascual et al. separately from the stabilizing system ([0024]). The beverage of Pascual et al. is thus interpreted as not comprising any stabilizers beyond the first stabilizing component (i.e., MCC, CMC, and carrageenan) and the second stabilizing component, which renders claims 15 and 16 obvious.
Claims 4, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pascual et al. (U.S. 2013/0122152 A1) in view of Ummadi et al. (U.S. 2013/0129899 A1) as applied to claim 1, and further in view of Tatz (U.S. 2006/0093720 A1).
Regarding claim 4, Pascual et al. and Ummadi et al. disclose the beverage of claim 1.
The cited prior art does not disclose the beverage as comprising gellan, or a ratio of gellan to cellulose and to carrageenan that ranges from about 0.7:40:1 to about 15:2:1.
However, Tatz discloses that gellan gum is a gelling agent that may be used for the same purpose as carrageenan ([0120]).
It would have been obvious to one having ordinary skill in the art to incorporate gellan into the beverage of Pascual et al. MPEP 2144.06 II indicates that substituting equivalents known for the same purpose is prima facie obvious when the equivalency is recognized by the prior art. Since Tatz discloses gellan gum and carrageenan as both being suitable gelling polysaccharide polymers that are well-known in the art ([0120]), the substitution of all or a portion of the carrageenan of Pascual et al. with gellan would be obvious to a skilled practitioner.
As for the claimed ratios, Pascual et al. teaches that the weight ratio of cellulose to carrageenan ranges from about 40:1 to 2:1 (specifically, about 1:0.01 to about 1:30) ([0010]). A skilled practitioner substituting a portion of gellan for carrageenan would at least find utilizing the two gelling agents in equal amounts to be obvious. A ratio of gellan to carrageenan of 1:1 renders the claimed range of about 0.7:1 to about 15:1 obvious.
As for claim 7, Pascual et al. discloses the carrageenan as being present in an amount ranging from about 0.01-0.9% by weight ([0030]). A skilled practitioner would incorporate gellan in a comparable amount as the carrageenan in light of the instruction in Tatz regarding their similar uses. As such, the claimed range for gellan of 0.01-0.075 wt.% of the beverage would be obvious to a skilled practitioner. Motivation for consulting Tatz and incorporating gellan was described previously in relation to claim 7.
As for claim 9, Pascual et al. discloses the starch may be present in an amount of about 0.05-5% by weight ([0038]) and discloses the carrageenan as being present in an amount ranging from about 0.01-0.9% by weight ([0030]), where such a range was considered to be instructive for an amount of gellan to be used in the beverage. Taken together, the two components would collectively be present in a range of about 0.06-5.9% by weight, which renders the claimed range for the second stabilizing component comprising both starch and gellan of 0.06-0.825 wt.% of 
As for claim 11, Tatz discloses that high acyl gellan produces soft, elastic gels and low acyl gellan produces firm, brittle gels ([0128]). A skilled practitioner would recognize that high acyl gellan would be more suitable for a beverage product, which renders the use of high acyl gellan obvious. Motivation for consulting Tatz and incorporating gellan was described previously in relation to claim 7.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 1, 5, 6, 8, 10, 12 and 14-16 over Pascual et al. and Ummadi et al.; and claims 4, 7, 9 and 11 over Pascual et al., Ummadi et al. and Tatz: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that the cited prior art references allegedly fail to suggest the specifically-claimed stabilizing system and the resultant stabilizing effect on the beverage (Applicant’s Remarks, p. 7, ¶3).
However, the stability limitation was previously-presented in claim 14 and is disclosed in Pascual et al. at paragraph [0024]. The suggested amendments in the interview were based on the presumption that the stability limitation was potentially non-obvious; Examiner did not realize at the time of the interview that the limitation had already been present in claim 14. As such, the claims as presently amended are considered to still be obvious over the prior art, despite the new claim limitations in independent clams 1 and 14. Examiner maintains that the cited prior art references are adequate to support the determination that the present claims are obvious.
Applicant further argued that the references provide no motivation to modify Pascual et al. to include gellan and modified starch to achieve the claimed stabilizing effect (Applicant’s Remarks, p. 7, ¶4 – p. 8, ¶2).
As noted in the claim rejection, though, Pascual et al. does specifically teach that a shelf-stable beverage is produced with the stabilizing system ([0024]), which undermines Applicant’s argument. Though the reference does not specifically teach gellan and modified starch, motivation for including such components in the stabilizing system was detailed in the claim rejections. Examiner maintains that such motivation is sufficient to deem the claimed stabilizing system obvious.
Applicant further argued that the secondary references do not remedy the alleged deficiency of Pascual et al., since paragraph [0045] of Ummadi et al. allegedly does not disclose anything related to starch and paragraph [0078] allegedly teaches away from the use of chemically-modified starches in ready-to-drink beverages (Applicant’s Remarks, p. 8, ¶3 – p. 9, ¶2).
However, paragraph [0045] is cited for the statement that: “A beverage according to the invention may comprise any other suitable ingredients known in the art for producing a beverage, such as…stabilizers”. Paragraph [0078] is then cited for the teaching that “[c]hemically modified starches which are used in the art as stabilizers”. Examiner thus maintains that the combined instruction of paragraphs [0045] and [0078] is adequate to deem the inclusion of chemically-modified stabilizers obvious.
The statement indicating a preference for avoiding chemically-modified starches was addressed previously in the claim rejection. Such a preference for avoiding such starches was only in the interest of excluding ingredients that would not be considered natural ingredients 
Applicant further argued that Tatz only discloses gellan gum as a gelling agent but not for use as a stabilizing agent (Applicant’s Remarks, p. 9, ¶3).
However, Examiner maintains that it would have been obvious to incorporate gellan into the beverage of Pascual et al., since MPEP 2144.06 II indicates that substituting equivalents known for the same purpose is prima facie obvious when the equivalency is recognized by the prior art. Since Tatz discloses gellan gum and carrageenan as both being suitable gelling polysaccharide polymers that are well-known in the art ([0120]), the substitution of all or a portion of the carrageenan of Pascual et al. with gellan would be obvious to a skilled practitioner. It is unnecessary that the two components be recognized in the prior art as having the same advantage asserted by Applicant. MPEP 2145 II. Further, Pascual et al. teaches that the carrageenan is merely a preferred example of a gum ([0030]), which further supports the obviousness of utilizing gellan gum in the beverage of Pascual et al. Applicant’s argument is unpersuasive in overcoming the obviousness determination.
Applicant that a practitioner would at most have been motivated to substitute gellan gum only in the first stabilizing component but not to add any additional gellan gum in the second stabilizing component in the amount claimed (Applicant’s Remarks, p. 9, ¶4).
Because the claims are directed to products, though, there is no distinction between the first stabilizing component and the second stabilizing component in the finished beverage. The individual components are merely present in the beverage, regardless of whether they were added as part of the first stabilizing component or second stabilizing component. As such, Applicant’s argument relies on a narrower interpretation of the claims than what is actually claimed. Since it is unnecessary to establish that it would be obvious to specifically substitute gellan gum for carrageenan in the first stabilizing component, Examiner maintains that the present claims are obvious based on merely including gellan gum in the beverage, regardless of whether it is considered to be part of the first or second stabilizing components. Applicant’s argument is unpersuasive.
The rejections of claims 1, 4, 5, 7-12 and 14-16 have been maintained herein.
Conclusion
Claims 1, 4, 5, 7-12 and 14-16 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793